SURFACE CLEANING APPARATUS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/20/21, with respect to the rejection(s) of claim(s) 1-9, 11-17, 19-20, and 22-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.
Examiner agrees that Conrad does not teach a liquid separation stage.
Applicant argues regarding claim 1, Conrad in view of Wimsatt and Worwang does not teach the new amendment, “wherein the removable portion has a downstream end that is located in an interior volume in the surface cleaning head and the removable portion is removable from the interior surface of the cleaning head”.  The drawings and specification lack support for this amendment.  Referring to Figures 13A-13B or 62 and 63A, the downstream end is not located in the cleaning head.  Further, Lee is now used as the primary reference to teach this limitation.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the removable portion has a downstream end that is located in an interior volume in the surface cleaning head” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 13, 15-17, and 24-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. downstream end that is located in an interior volume in the surface cleaning head and the removable portion is removable from the interior of the surface cleaning head”; this is new matter.  Further, the specification and drawings do not support this amendment.  For claim interpretation, downstream is interpreted as upstream.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Due to the 112(a) new matter rejection above, it is unclear how the removable portion (extending throughout the length of the movable joint, upstream of the separation stage, located in the cleaning head) is removable with the liquid reservoir.  The specification supports the removable portion may be removable with the separation stage ([00151]).  The liquid reservoir appears to be (148), supplying liquid to the floor.  The removable portion is part of the dirty flow path (the path that suctions water off the floor at an inlet and carries it to the separation stage).  It is unclear how the removable portion and liquid reservoir are connected, and therefore capable of being removed together.
Claims 22-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 22-23 depend from claim 19.  Claim 19 introduces that the removable portion is located in the surface head.  Claims 22-23 are drawn to the embodiment shown in Figs. 13A-13B, supported by paragraph [00661] in the specification.  Figs. 13A-13B do not support wherein the removable portion is located in the surface head, therefore, it is unclear as to what the applicant is claiming.  It is understood that the removable portion and joint can be removed, but not how the joint is removable when the removable portion is located within the surface cleaning head.
Claim 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the removable portion, located inside of the surface cleaning head is removable without disassembling the surface cleaning head.  Because the removable portion is located inside the surface cleaning head, it is part of the surface cleaning head; therefore, removal is equivalent to disassembly.
Claim 24 recites the limitation "a downstream end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20, and 26 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huffman et al. (US20110079248).
Regarding claim 19, Huffman et al. teaches a surface cleaning apparatus comprising: a) a surface cleaning head (12) comprising a dirty fluid inlet and a liquid separator (fluid recovery system [0031]), the liquid separator (18) comprising a collection container (30) (Fig. 1);
b) a cleaning solution delivery system comprising a liquid reservoir (20) and a cleaning solution fluid flow path (conduit not shown, [0031]) extending from the liquid reservoir to at least one delivery nozzle (fluid distributer, [0031]) (Fig. 1); and
c) a dirty fluid flow path extending from the dirty fluid inlet (42) to a clean air outlet, wherein a portion of the dirty fluid flow path that is in flow communication with the liquid separator (18) comprises a removable portion (Fig. 2, all of 18 is removable) that is located in the surface cleaning head (12), and wherein the removable portion is removable with the collection container (30) from the surface cleaning apparatus while the removable portion is in flow communication with the collection container (30) (Figs. 1-2).
Regarding claim 20, Huffman et al. teaches an air treatment member (baffles) downstream of the liquid separator (18) ([0034]).
Regarding claim 26, Huffman et al. teaches wherein the removable portion is removable without disassembling the surface cleaning head (Fig. 2).  Referring to the 112(b) rejection above, it is unclear how the removable portion (part of, or connected to the interior of the surface cleaning head) can be removable from the surface cleaning head without disassembling the surface cleaning head.  Huffman et al. demonstrates an easy removal of the removable portion from the surface head, without disassembling additional parts of the surface head, similar to the disclosure of the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13, 15-17, and 24-25 rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20060090285) in view of Conrad (US20140237753).
Regarding claim 1, Lee teaches an upright surface cleaning apparatus (10) comprising (Fig. 1):
a) a cleaning solution delivery system comprising a liquid reservoir (14) and a cleaning solution fluid flow path (52) extending from the liquid reservoir to at least one delivery nozzle (56) (Fig. 3);
b) a dirty fluid flow path extending from a dirty fluid inlet (32) to a clean air outlet (48) (Fig. 3);
 c) a liquid separation stage (20) positioned in the dirty fluid flow path (34) (Fig. 6);
and, d) a surface cleaning head (12) and an upright section, the upright section comprising the liquid separation stage (20), wherein the dirty fluid flow path upstream of the separation stage (20) comprises a removable portion (34 at 36), wherein the removable portion has an upstream (see 112a) end that is located in an interior volume in the surface cleaning head (12) and the removable portion (34 at 36) is removable from the interior of the surface cleaning head (12) (Fig. 3).
Lee does not teach the upright section is moveably mounted to the surface cleaning head by a moveable joint whereby the upright section is moveable between an upright storage position and a reclined surface cleaning position; and a removable portion that extends from a position below the moveable joint to a position above the moveable joint.
Conrad teaches an upright surface cleaning apparatus (1) comprising (Fig. 1):
b) a dirty fluid flow path extending from a dirty fluid inlet (5) to a clean air outlet (6) (Fig. 1);
and d) a surface cleaning head (3) and an upright section, the upright section (2) is moveably mounted to the surface cleaning head by a moveably joint whereby the upright section is moveably between an upright storage position and a reclined surface cleaning position, wherein the dirty fluid flow path upstream of the separation stage (4) comprises a removable portion (146) that extends from a position below the movable joint to a position above the movable joint (Figs. 1-2; see annotated Fig. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the movable joint on Conrad with the invention taught by Lee to allow for further range of cleaning motion.  The movable joint of Conrad allows a user to reach further into cleaning spaces without as much movement, as well as allows the cleaning head to travel underneath items that a straight up-and down vacuum cannot.  Further, because Lee discloses a removable portion within the surface head, after combining the movable joint of Conrad with Lee, it would have then been obvious to one of ordinary skill in the art that the removable portion extends from a position below the movable joint to a position above the movable joint.  When looking at Figure 2 of Lee, movable joints are most commonly incorporated where the top of the cleaning head meets the upright portion, yet not so high up the upright portion that the cleaning head is limited by size to travel beneath objects.
Regarding claim 2, Lee in view of Conrad teaches wherein the removable portion (34) has an absence of a treatment member (Lee, Fig. 3).
Regarding claim 3, Lee in view of Conrad teach wherein the removable portion (34) comprises a flexible hose (Lee, Fig. 3).
Regarding claim 4, Lee in view of Conrad teach wherein the removable portion (34) comprises a plurality of individual segments (34, 36, 34 connecting to brush chamber) (Lee, Fig. 3).
Regarding claim 5, Lee in view of Conrad teach wherein at least one of the segments (36) is rigid (Lee, Fig. 3).
Regarding claim 6, Lee in view of Conrad teach wherein one or more of the segments (34) is removable without removing all of the segments (36) concurrently (Lee, Fig. 3).
Regarding claim 7, Lee in view of Conrad teach wherein the moveable joint comprises a pivot joint (Conrad, motion shown in Fig. 3).
Regarding claim 8, Lee in view of Conrad teach wherein the removable portion extends through a pivot joint (taught by rejection of claim 1).
Regarding claim 9, in the Office Action dated 2/14/20 the Examiner took Official Notice that a person having ordinary skill in the art would make hoses and/or conduit transparent to locate and clean clogs or obstructions in the fluid flow path is well known in the vacuum cleaner art.  Applicant has failed to traverse the(se) statement(s).  As such, and in accordance with MPEP 2144.03, the statements are now considered prior art and hereby apply to the teaching of Lee in view of Conrad.
Regarding claim 13, Lee in view of Conrad teach wherein the dirty fluid inlet comprises a brush chamber (38) and the removable portion (34) extends from the brush chamber (38) to the separation stage (20). 
Regarding claim 15, Lee in view of Conrad teach wherein the removable portion (34) is removable with the separation stage (20) (Lee, Figs. 1 and 6).  Because the separation stage collects liquid, it must be removable to empty.  Further the removable portion (34) is removed from the cleaning head, therefore, the device is capable of removing both components at the same time, i.e. “removable with”.
Regarding claim 16, Lee in view of Conrad teach wherein the separation stage (20) is removable as a sealed unit other than a separation stage fluid inlet (76) and a separation stage fluid outlet (74) (Fig. 6).
Regarding claim 17, Lee in view of Conrad teach wherein the removable portion (34) is removable.
Lee in view of Conrad are silent to the liquid reservoir being removable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the liquid reservoir (14) be removable (shown in Fig. 5, Lee) to aid a user in filling the reservoir.  By having the component be removable, the user has to lift less weight, and the container is more compact in a sink than the entire cleaning assembly.  Further, with the liquid reservoir being removable from the surface cleaning head, both the removable portion and the liquid reservoir are capable of being removed at the same time, i.e. “removable with”.
Regarding claim 24, Lee in view of Conrad teach wherein the removable portion (34) has a downstream end and an upstream end, the downstream end having a detachable coupling (36) that is removable connectable with a portion of the dirty fluid flow path that is downstream of the dirty fluid inlet (32) (Lee, Fig. 3).
Regarding claim 25, Lee in view of Conrad teach wherein the removable portion (34) is not a structural support part of the surface cleaning apparatus (Lee, Fig. 3).



    PNG
    media_image1.png
    638
    561
    media_image1.png
    Greyscale

Conrad, annotated Fig. 5
Allowable Subject Matter
Claims 22-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723